Citation Nr: 0824075	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  91-50 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
1988 for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether the 
RO decisions in August 1979 and October 1979 should be 
revised or reversed on the basis of clear and  unmistakable 
error (CUE).  

2.  Entitlement to an initial evaluation in excess of 30 
percent the service-connected PTSD for the period from 
January 12, 1988 to January 22, 1990.  

3.  Whether the RO's failure to adjudicate claims for 
nonservice-connected pension filed in 1972 and 1979 
constitutes CUE.  







REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 RO rating decision 
that granted service connection for PTSD effective on January 
22, 1990.  

An earlier effective date of January 12, 1988 was 
subsequently granted by the Board, but the issue of 
entitlement to an even earlier effective date remains on 
appeal.  

Also on appeal is a March 1997 rating decision that granted 
an earlier effective date of January 12, 1988 for the award 
of service connection for PTSD and assigned a 30 percent 
initial rating for the period from January 12, 1988 to 
January 22, 1990.  

As this claim involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

Also on appeal is a January 2006 RO rating decision that 
found no CUE in the RO's failure to adjudicate claims for 
nonservice-connected pension benefits in 1972 and 1979.  

The underlying issue of an earlier effective date for service 
connection for PTSD has been previously considered on several 
instances by the Board and subsequently considered by both 
the U.S. Court of Appeals for Veterans Claims (Court) and by 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  It has also been remanded on several instances to 
the RO for further development.  

In January 2006, the Board issued a decision denying an 
effective date earlier than January 12, 1988 for the award of 
service connection for PTSD, including a finding that the 
veteran had failed to raise valid claims of CUE in RO rating 
decisions in August 1979 and October 1979.  The veteran 
appealed the Board's January 2006 decision to the Court, 
which issued an Order in September 2007 that granted a Joint 
Motion of the Parties to vacate the Board's decision.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2004 and July 2005; he was scheduled to testify 
for a third time in May 2008 but failed without good cause to 
appear.  His request for further hearing is accordingly 
deemed to be waived.  

The issue of initial evaluation of the service-connected PTSD 
for the period from January 12, 1988 to January 22, 1990 is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.   VA will advise the veteran when further 
action is required on his part.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The unappealed RO decisions in August 1979 and October 
1979 denied the veteran's petitions to reopen a previously-
denied claim of service connection for a nervous condition, 
based on the determination that new and material evidence had 
not been presented.  

3.  The veteran was not prejudiced by any error or omission 
in the RO decisions in August 1979 and October 1979.  

4.  The veteran has not identified an error of fact or law in 
the August 1979 and October 1979 RO decisions that compels a 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different.  

5.  There was no unresolved claim of service connection for 
PTSD prior to January 12, 1988.  

6.  The veteran did not submit formal or informal claims for 
nonservice-connected pension in 1972 and 1979, and there is 
no final action by the RO in regard to such putative claims 
on which a claim for CUE can be based.  


CONCLUSIONS OF LAW

1.  As the veteran has failed to raise valid claims of clear 
and unmistakable error in the August 1979 and October 1979 RO 
decisions, the appeal to this extent is dismissed.  38 C.F.R. 
§ 3.105(a) (2007).  

2.  The RO's decisions in August 1979 and October 1979 
denying service connection for a nervous disorder are final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).   

3.  As January 12, 1988, the date of the original claim, is 
the earliest date assignable for the grant of service 
connection for PTSD, appeal must be denied by operation of 
law.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.400 (2007).  

4.  As the veteran has not raised valid claims of clear and 
unmistakable error based on the claimed failure of the RO to 
adjudicate claims for nonservice-connected pension in 1972 
and 1979, the appeal to this extent is dismissed.  38 C.F.R. 
§ 3.105(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

VCAA is not applicable to when issue is CUE.  38 C.F.R. § 
20.1411 (c) and (d).   The VCAA applies to the other issue 
herein decided, entitlement to earlier effective date for 
service connection for PTSD. 

The 1991 and 1997 rating decisions were issued prior to 
enactment of VCAA.  However, the RO sent the veteran a letter 
in October 2004 advising him that to substantiate a claim for 
an earlier effective date for PTSD the evidence must show 
that he filed a claim for PTSD prior to January 12, 1988.  
The veteran had an opportunity to respond prior to the 
Board's action in January 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for earlier effective date and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both RO letters cited hereinabove letter the veteran that VA 
was responsible for getting relevant records from any Federal 
agency, to include military and VA records and records from 
the Social Security Administration (SSA). The letters stated 
that VA would make reasonable efforts to get evidence and 
records not held by a Federal department or agency.  

The letters also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  The letters specifically advised the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since the rating actions were issued prior to enactment of 
VCAA.  However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed 
before the case was returned to the Board for further 
appellate review.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the effective date that may be 
assigned.  This was accomplished a March 2006 letter to the 
veteran from the RO.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service treatment record (STR), 
service personnel record, and VA treatment record have been 
obtained and associated with the claims file.  The veteran 
has identified no other VA or non-VA medical providers as 
having relevant documents.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claim is adjudicated.  

The veteran already has service connection for PTSD, and the 
only period during which his symptoms are relevant in January 
1988 through January 1990.  To afford the veteran a VA 
examination at this point would produce no evidence of 
benefit to the veteran in supporting his claims on appeal; 
remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the veteran has been afforded numerous hearings 
before the RO's hearing officer and before the Board during 
the course of the appeal.  He was scheduled for yet another 
hearing before the Board in May 2008 but he failed without 
good cause to report to the scheduled hearing.  His request 
for hearing is accordingly deemed to be withdrawn.  See 
38 C.F.R. § 20.704(d).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Factual Background

An RO rating decision in January 1973 denied service 
connection for claimed nervous condition, based on the RO's 
determination that the veteran's currently-diagnosed mental 
disorder, immature personality and passive-aggressive 
personality, was a constitutional or developmental 
abnormality and not a disability under the law.  The veteran 
did not appeal from that decision.  

Subsequent decisions by the Board, by the Court, and by the 
Federal Circuit have established that the January 1973 rating 
decision is final.  

In July 1979, the veteran attempted to reopen his claim of 
service connection for a nervous condition by submitting a VA 
Form 21-526 (Veterans Application for Compensation or 
Pension).  

The claim cited treatment for "nervous condition" by VA in 
La Jolla, California in August 1978, by VA in Washington, DC 
in March-April 1979, and by Loudon County Medical Center, 
Virginia from June through July 1979 but included no records 
or other documents.  

The RO issued a letter decision in August 1979 denying the 
veteran's petition to reopen, based on the RO's determination 
that new and material evidence had not been received in 
support of the claim after the previous decision in January 
1973.  

The veteran did not respond to the August 1979 rating 
decision, but sent an undated letter of complaint to the 
President of the United States that was forwarded to the RO 
in September 1979 for response.  

In October 1979, the RO sent the veteran a letter - 
subsequently characterized as a decision - reiterating that 
his claim had been denied on the merits in January 1973 as a 
constitutional or developmental disorder, and that the claim 
would not be reopened unless new and material evidence was 
received in support of the claim.  

Significantly, the veteran is not to have responded in timely 
fashion to the RO's October 1979 letter.  

On January 12, 1988, the RO is shown to have received the 
veteran's claim of service connection specifically for PTSD.  
He was eventually granted service connection for PTSD 
effective on January 12, 1988, per the Board's decision in 
February 1997.  The assigned initial rating at that time was 
30 percent.  


II.  Analysis

A.  Entitlement to earlier effective date of service 
connection.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007) (emphasis 
added).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2007) (emphasis 
added).  

Specific to claims received after a final disallowance, the 
effective date of service connection is the date of receipt 
of the new claim or the date the entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii) (emphasis added).  

In its previous decisions, the Board found that January 12, 
1988 is the earliest correspondence received by VA that can 
be interpreted as a claim of service connection for PTSD; 
accordingly, that date is the earliest date permissible under 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 for the award of 
service connection.  


Finality of the RO decisions in August 1979 and October 1979, 
including CUE.  

The veteran's attorney has argued that the RO letters in 
August 1979 and October 1979, previously characterized by the 
Board as final decisions regarding the petition to reopen the 
claim for service connection, are not final, and that the 
veteran's July 1979 petition to reopen should be considered 
on the merits.  

The veteran's attorney cites two alternative theories in 
attacking the finality of the August 1979 and October 1979 
letter decisions: first, that those letter decisions failed 
to advise the veteran of his appellate rights; and, second, 
because those letter decisions were clearly and unmistakably 
erroneous.  

In regard to the first issue raised by the veteran's attorney 
- failure to advise the veteran of his appellate rights - the 
Board acknowledges that the one-page letter decisions did not 
identify new evidence considered (which, at the time, 
consisted only of the VA Form 21-526 and the veteran's letter 
to the President) and did not advise the veteran of his 
appellate rights.  

The Joint Motion for Remand, as incorporated by the Court's 
Order in September 2007, noted that the VA Form 21-526 cited 
VA and private medical treatment received by the veteran 
after the last final denial in 1973, and directed the Board 
to accordingly address why the RO's failure to advise the 
veteran of his appellate rights in August 1979 and October 
1979 was not prejudicial to him.  

Under the regulations in effect at the time, the notice of a 
decision required VA to articulate the reason for the 
decision; the date it would be effectuated; the right to a 
hearing; the right to initiate an appeal by filing a Notice 
of Disagreement; and, the period in which an appeal must be 
initiated and perfected.  38 C.F.R. § 3.103(e) (1979).  

In this case, the letter decision of August 1979 advised the 
veteran that the claim had been finally decided in January 
1973, and that the decision would remain final absent new and 
material evidence.  

The letter decision in October 1979 advised the veteran that, 
in order to reopen his claim it would be necessary to submit 
new and material evidence tending to show that the condition 
was either incurred in or aggravated by military service and 
that the condition had existed continuously from the time of 
separation from service to that time.  

The letter advised that the best evidence would be doctors' 
statements or progress notes, and invited the veteran to 
submit such evidence as soon as possible for reconsideration 
of the claim.  However, the veteran did not respond.  

The Board finds in this case that the letter decisions in 
August 1979 and October 1979 were not adequate notice under 
the provisions of 38 C.F.R. § 3.103(e) (1979).  

However, the Board finds that this inadequacy of notice was 
not prejudicial in that the veteran was advised exactly why 
his petition to reopen had been denied and exactly what 
action on his part would be required to reopen the claim.  

Similarly, any failing to advise the veteran of his appellate 
rights was not prejudicial because if he had actually filed 
an appeal based on the new evidence then of record 
(consisting only of his July 1979 VA Form 21-526 and his 
letter to the President) the appeal would clearly have been 
denied.  

As noted in the Joint Motion for Remand, the RO clearly did 
not pursue, obtain and consider the medical records cited in 
the veteran's VA Form 21-526 in formulating the August 1979 
and October 1979 letter decisions.  

However, the regulations in effect in 1979 did not place the 
burden on VA to pursue medical evidence not previously 
considered in adjudicating a petition to reopen a finally-
denied claim.  

The Board acknowledges that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In this case, VA treatment records from the period of 1978 
and 1979 have subsequently been obtained and associated with 
the file, and review of those records shows that they would 
not have resulted in a grant of service connection for 
"nervous disorder" or for PTSD had they been before the 
adjudicator in 1979.  

The treatment records show treatment for personality 
disorder, for which service connection had been previously 
denied, and would not have been considered material toward 
reopening the claim.  

For these reasons, the Board finds that any defect in notice 
in the August 1979 and October 1979 letter, decisions denying 
the veteran's petition to reopen the claim was not 
prejudicial.  

Alternatively, the veteran asserts that the RO decisions in 
August 1979 and October 1979 are not final because they 
contain CUE.  

CUE is fundamentally different from any other kind of action 
in the VA adjudicatory process.  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (1993).  

There is a three-pronged test for CUE: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort "which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made"; (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992)(en banc).  

Each specific theory underlying an attack on a final decision 
would necessarily constitute a separate claim.  Andre v. 
West, 14 Vet. App. 7, 10 (2000).  

The veteran's attorney has cited the following specific 
"errors" in the RO's adjudications in August 1979 and 
October 1979: (1) that the RO failed to obtain the veteran's 
VA treatment records as cited in his July 1979 VA Form 21-
626; and (2) that opinions by a VA-contracted psychiatrist in 
December 2001 and February 2002 assert, based on review of 
San Diego VA Medical Center (VAMC) treatment records not 
previously on file, that the veteran met the criteria for 
diagnosis of PTSD in the late 1970's/early 1980's.  

Accordingly, for discussion purposes, the Board will consider 
these cited "errors" in sequence.  

First, the RO's cited failure in 1979 to obtain treatment 
records is at most a breach of the duty to assist.  Breach of 
the duty to assist does not constitute CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The Board notes in this regard that the veteran's attorney 
has asserted that failure to obtain and consider internal VA 
medical records rendered the 1979 claims non-final under the 
Federal Circuit's decision in Hayre v. West, 188  F.3d 1327 
(1999) which held that "grave procedural error" can render 
a VA decision non-final.  

However, that decision was overruled in pertinent part by 
Cook v. Principi, 318 F.3d 1327 (Fed. Cir. 2002), which held 
that a breach of duty to assist cannot constitute CUE.  

Further, even if the failure to obtain medical records was a 
general breach of the duty to assist, it would not rise to 
CUE in this case because it was not undebatable that 
consideration of those records would have resulted in a 
different outcome in 1979.  

The records generated by VA facilities that might have had an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim.  See Dunn v. West, 11 Vet. App. 
462, 466-467 (1998); Bell, 2 Vet. App. at, 613.  In other 
words, if the records in question had been before the 
adjudicators in 1979, those adjudicators might have arguably 
have found those records to be new and material for the 
purpose of reopening the claim.  

However, a careful review of those records from 1978 to 1979 
shows that the veteran was only treated for a condition that 
was documented at the time as being borderline personality 
disorder, for which service condition had been previously 
denied on the basis that it was a disorder for which 
compensation could not be paid by regulation.  

Thus, on these facts, it is clear that access to the VA 
medical records from 1978 and 1979 would not have resulted in 
a different outcome in 1979, so the absence of those records 
cannot constitute CUE.   

Second, the 1996 opinion by the VA psychiatrist to the effect 
that the veteran had been misdiagnosed in 1973 does not 
constitute CUE in previous RO rating decisions because a new 
medical diagnosis that "corrects" a previous diagnosis 
relied on by previous adjudicators is the kind of error that 
could not be considered an error in the original 
adjudication.  Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  

For the reasons above, the Board finds that the RO letter 
rating decisions in August 1979 and October 1979 are final.  


Liberalizing law

The veteran's attorney also asserts that the veteran is 
entitled to an earlier effective date of at least one year 
under 38 C.F.R. § 3.114 because the grant of service 
connection was based on a liberalizing law or regulation.  

Specifically, the addition of a diagnosis of PTSD to the 
rating schedule, effective on April 11, 1980, is recognized 
by VA as a "liberalizing law" for the purpose of 38 C.F.R. 
§ 3.114(a).  See VAOPGCPREC 26-97 (July 16, 1997).  

If a claim is reviewed at the request of a claimant more than 
one year after the effective date of the liberalizing law or 
VA issue (i.e., April 11, 1980), benefits may be authorized 
for a period of one year prior to the date of receipt of such 
a request.  38 C.F.R. § 3.1143(a)(3).  

Entitlement to a retroactive effective date under 38 C.F.R. 
§ 3.114(a) does not arise unless the evidence shows that all 
eligibility criteria for service connection for PTSD were met 
as of April 11, 1980, and such eligibility continued up to 
the date the claim for compensation was filed.  VAOPGCPREC 
26-97.  

In this case, there are medical opinions of record stating 
that the veteran's symptoms in the late 1970's and early 
1980's are consistent with a diagnosis of PTSD.  However, a 
review of the file does not show an actual clinical diagnosis 
of PTSD until February 1990, well after the 1980 liberalizing 
law (as noted, the veteran did not file a claim for service 
connection for PTSD until January 1988).  

Accordingly, the Board is unable to find that all eligibility 
criteria for service connection for PTSD were met as of April 
11, 1980, and that such eligibility continued up to the date 
the claim for compensation was filed in January 1988.  

Based on this evidence and analysis, the Board finds that the 
January 12, 1988 document is the earliest event following 
after the final rating decisions in August 1979 and October 
1979 that can be reasonably interpreted as a claim of service 
connection for PTSD.  

Accordingly, an effective date earlier than January 12, 1988 
for grant of service connection for PTSD is not assignable 
under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case the evidence preponderates against the claim and the 
rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  CUE in Failure to Adjudicate Claims

The veteran's attorney asserts that claims for nonservice-
connected pension were reasonably raised in 1972 and 1979 and 
that the RO's failure to adjudicate the claims as such 
constitutes CUE.  

In August 1972 the veteran filed an Application for 
Compensation or Pension for disability benefits for a nervous 
condition and for a stomach condition.  The RO characterized 
the claim as being a claim for service connection.  There is 
nothing in the application to show that it was anything other 
than a claim for service connection (i.e., nothing in the 
application to show that it was intended to be a claim for 
nonservice-connected pension).  

In July 1979, the veteran filed another Application for 
Compensation or Pension, this time only for nervous 
condition.  Once again, the RO characterized the claim as 
being a one for service connection.  Once again, nothing in 
the application or subsequent thereto shows that it was 
anything other than a claim of service connection.  

As noted, the veteran asserts that the RO should have 
considered the claims in August 1972 and in July 1979 to have 
been claims for nonservice-connected pension, and that 
failure to do so constituted CUE.  

In support of his position, the veteran's attorney cites that 
a claim by a veteran for compensation may be considered to be 
a pension, and a claim by a veteran for a pension may be 
considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a) (emphasis added);  Falzone v. Brown, 8 Vet. App. 
398 (1995).  

However, the Board notes that the word "may" in the 
regulation signifies that VA may use its discretion under the 
regulation in accordance with the contents of the application 
and the evidence in support of it.  See Stewart v. Brown, 10 
Vet. App. 15, 18 (1997).  In short, the regulation does not 
require VA to interpret every claim for compensation to be a 
claim for nonservice-connected pension benefits.  

This situation is distinguishable from Isenhart v. Derwinski, 
3 Vet. App. 177 (1992), which the veteran's attorney has also 
cited in support of his position.  However, Isenhart involved 
the interpretation of 38 C.F.R. § 3.152(b)(2), which relates 
to death benefits rather than to disability compensation.  

In contrast to 38 C.F.R. § 3.151(a) cited above, the language 
in 38 C.F.R. § 3.152(b)(2) that was addressed in Isenhart is 
not discretionary but mandatory:  "[a] claim by a parent for 
compensation or dependency and indemnity compensation will 
also be considered to be a claim for accrued benefits." 
38 C.F.R. § 3.152(b)(2) (emphasis added).  This mandatory 
language is absent from 38 C.F.R. § 3.151(a).  Stewart, 10 
Vet. App. at 18.

Accordingly, any failure of the RO to adjudicate the 
veteran's compensation claims as claims for nonservice-
connected pension was not a breach of a mandatory duty.  In 
fact, VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  A litigant who alleges CUE 
is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision; while CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits.  Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc).  

In this case, the claimed failure by the RO to adjudicate the 
claims in August 1972 and July 1979 was not a final RO 
decision, so there can be no possible claim for CUE.  

To the degree that the veteran claims that the RO should have 
developed the claims under alternative theories of 
entitlement, the Board notes that VA has a duty to consider a 
claim under all theories of entitlement; VA must fully and 
sympathetically develop a veteran's claim to its optimum, 
which requires VA to determine all potential claims raised by 
the evidence, applying all relevant laws and regulations.  
Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

However, a breach of duty to assist in development of the 
claim cannot serve as a basis for claiming CUE.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 
(1994).  

Accordingly, any claimed failure to interpret the veteran's 
applications in 1972 and 1979, while arguably a breach in the 
duty to assist in development of alternative theories of 
entitlement, cannot support a claim for CUE.  

Further, as noted, to constitute CUE the error must be 
"undebatable" and of the sort "which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made."  

The evidence does not show, and the veteran has not argued, 
that nonservice-connected pension would manifestly have been 
granted in 1972 or 1979 if the RO had adjudicated such claims 
at the time.  

Based on this analysis, the Board finds that the RO's cited 
failure to adjudicate claims for nonservice-connected pension 
in 1972 and 1979 did not constitute CUE.  

The "benefit of the doubt rule" does not apply to CUE 
claims.	  38 C.F.R. § 20.1411 (a) and (b).  


ORDER

An effective date earlier than January 12, 1988 for the grant 
of service connection for PTSD is denied.  

As there is no evidence of CUE in the RO's cited failure to 
adjudicate claims for nonservice-connected pension filed in 
1972 and 1979, the appeal regard this matter is denied.  


REMAND

Service connection for PTSD, with an initial rating of 30 
percent effective from January 22, 1990, was assigned in the 
July 1991 rating decision on appeal.  As noted, the Board 
issued a decision in February 1997 that granted an earlier 
effective date of January 12, 1988 for the grant of service 
connection for PTSD.  The RO then issued a rating decision in 
March 1997 that implemented the Board's decision by adjusting 
the effective date for the award of service connection, and 
the initial 30 percent rating, from January 22, 1990 to 
January 12, 1988.  

The veteran's attorney filed an NOD in January 1998 regarding 
"the recent decision denying 100 percent benefits from 
February 1, 1988."  The NOD asserts that the RO should have 
assigned a schedular rating of 70 percent and should also 
have granted a total rating for individual unemployability 
due to service-connected disability (TDIU).  

The Board accordingly has characterized the issue as 
entitlement to an initial evaluation in excess of 30 percent 
for the period from January 12, 1988 to January 22, 1990.  

The rating criteria for PTSD in effect for the period under 
appellate review changed effective from February 3, 1988.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  

A review of the file does not show that the RO has 
adjudicated the disability under the old (pre-February 1988) 
rating criteria or that the veteran has been notified of 
those rating criteria and provided with an opportunity to 
respond thereto.  

The Board accordingly remands this issue to the RO in order 
to notify the veteran of the old and new rating criteria 
(effective before and after February 3, 1988) relating to the 
period under review, perform appropriate development, and 
thereafter readjudicate the claim under the appropriate (old 
and new) rating criteria.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these remaining matters are REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should send the veteran a 
letter advising him of the rating 
criteria in effect for PTSD before and 
after February 3, 1988, and provide the 
veteran an opportunity to submit 
additional evidence in response.

The letter should address the elements 
for increased rating in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
increased initial rating for the period 
January 22, 1990 to January 12, 1988 in 
light of all pertinent evidence and legal 
authority. 

The RO's readjudication should 
specifically apply the rating criteria 
for PTSD in effect before and after 
February 3, 1988 as appropriate, and 
should consider the applicability of 
"staged ratings."  Fenderson, 12 Vet. 
App. 119, 126; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

 4.  If any benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


